DETAILED ACTION
This action is in response to an amendment filed 1/13/22.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitani et al. (U.S. 2003/0057491 A1; “Mitani”) in view of Smirnov (“Physical Modeling of Electron Transport in Strained Silicon and Silicon-Germanium”, 2003) and Eisenbeiser et al. (U.S. 6,638,838 B1; “Eisenbeiser”).
Regarding claim 1, Mitani discloses a single crystal semiconductor structure comprising: 
An amorphous substrate (3a, Fig. 1(a)) ([0065]);
A single crystal semiconductor layer (3b, Fig. 1(a)) provided on the amorphous substrate ([0065]-[0066]); and 
A thin orienting film (2b, Fig. 1(a)) provided between the amorphous substrate and the single crystal semiconductor layer ([0065]),
Wherein the thin orienting film comprises a single crystal thin film ([0065]), wherein the thin orienting film has a non-zero thickness ([0065]; Fig. 1(a)).
Yet, Mitani does not explicitly disclose the following:
The thickness of the thin orienting film is equal to or less than 10 times a critical thickness hc, wherein the critical thickness hc is determined by the equation in claim 1;
The single crystal semiconductor layer comprises a Group III-V compound semiconductor layer.
Regarding (a), Smirnov discloses critical thickness hc may be calculated according to the equation in claim 1 (Equation (3.7), pp 44-45).  Having a film with a thickness less than a critical thickness hc or 10 times the critical thickness reduces dislocation defects in that film which can improve the quality of subsequently formed layers on that film.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Mitani with the thickness of the thin orienting film is equal to or less than 10 times the critical thickness hc, and wherein the critical thickness hc is determined by the equation in claim 1, as taught by Smirnov, so as to reduce dislocation defects and improve the quality of the single crystal thin film.
Regarding (b), Mitani discloses the single crystal semiconductor layer (3b, Fig. 1(a)) provided on an amorphous substrate ([0065]-[0066]) but does not disclose it 
Regarding claim 6, Mitani discloses the single crystal thin film has a (111) direction, and wherein the single crystal semiconductor layer has the (111) direction ([0066]).
Regarding claim 8, Mitani discloses the thin orienting film has a (100) direction, and wherein the single crystal semiconductor layer has the (100) direction ([0069]-[0070]).
Regarding claim 9, Mitani discloses the thin orienting film comprises a thin MgO film having the (100) direction ([0069]-[0070]) .  The combination of Mitani in view of Smirnov and Eisenbeiser teaches the Group III-V compound semiconductor layer comprises GaAs (see claim 1 rejection above).
Claims 2-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitani et al. (U.S. 2003/0057491 A1; “Mitani”) as modified by Smirnov (“Physical Modeling of Electron Transport in Strained Silicon and Silicon-Germanium”, 2003) and Eisenbeiser et al. (U.S. 6,638,838 B1; “Eisenbeiser”) as applied to claim 1 above, and further in view of Kato et al. (U.S. 2009/0269875 A1; “Kato”).
Regarding claim 2, Mitani, Smirnov, and Eisenbeiser disclose a single crystal semiconductor layer (Mitani: 3b, Fig. 1(a)) (Mitani: [0065]-[0066]) but do not disclose it comprises a lower layer and an upper layer.  However, Kato discloses a single crystal semiconductor layer comprising a lower single crystal layer and an upper single crystal layer, wherein the lower single crystal layer comprises a nucleation layer for the upper single crystal layer ([0063]).  Because both the combination of Mitani in view of Smirnov and Eisenbeiser and Kato teach methods of forming single crystal semiconductor layers, it would have been obvious to one skilled in the art at the time the invention was effectively filed to substitute one method for the other to achieve the predictable result of comprising a lower single crystal layer and an upper single crystal layer.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Regarding claim 3, Kato discloses a crystallinity of the upper single crystal layer may be higher than a crystallinity of the lower single crystal layer ([0110], [0105]).
Regarding claim 5, Mitani, Smirnov and Eisenbeiser disclose the thin orientating film (Mitani: 2b, Fig. 1(a)) has a lattice structure that matches the lattice structure of the single crystal semiconductor layer (Mitani: 3b, Fig. 1(a)) (Mitani: [0066]).  Kato discloses the single crystal semiconductor layer comprises a lower single crystal layer and an upper single crystal layer (Kato: [0063]).  
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitani et al. (U.S. 2003/0057491 A1; “Mitani”) as modified by Smirnov (“Physical Modeling of Electron Transport in Strained Silicon and Silicon-Germanium”, 2003) and Eisenbeiser et al. (U.S. 6,638,838 B1; “Eisenbeiser”) as applied to claim 1 above, and further in view of Shin et al. (KR 2013-0026671; references made to English translation; “Shin”).
Regarding claim 10, Mitani, Smirnov, and Eisenbeiser disclose a thin orienting film (Mitani: 2b, Fig. 1(a)) and an amorphous substrate (Mitani: 3a, Fig. 1(a)) ([0065]), wherein the amorphous substrate is subsequently crystallized (Mitani: [0099]-[0101]), but do not disclose an upper heat transfer layer provided between the layers.  However, Shin discloses a heat transfer layer over an amorphous substrate ([0031]-[0032]).  This has the advantage of allowing for uniform heat transfer during a crystallization step.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Mitani, Smirnov, and Eisenbeiser, with an upper heat transfer layer located between the amorphous substrate and thin orientating film, as taught by Shin, so as to improve crystallization.
Regarding claim 11, Shin discloses the heat transfer layer comprises metal ([0033]).
Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitani et al. (U.S. 2003/0057491 A1; “Mitani”) as modified by Smirnov (“Physical Modeling of Electron Transport in Strained Silicon and Silicon-Germanium”, 2003), Eisenbeiser et al. (U.S. 6,638,838 B1; “Eisenbeiser”), and Shin et al. (KR 2013-0026671; references made to English translation; “Shin”) as applied to claim 10 above, and further in view of Matias (U.S. 2018/0351040 A1).
Regarding claim 12, Mitani, Smirnov, Eisenbeiser and Shin disclose a metal upper heat transfer layer (see claims 10-11 rejections above) but do not disclose a planarization between the metal upper heat transfer layer and thin orientating film.  However, Matias discloses forming a planarization layer above a metal layer ([0064]; Fig. 1) which advantageously creates a relatively more planar or uniform upper surface (Fig. 1) for 
Regarding claim 13, Matias discloses the planarization layer comprises silicon oxide ([0064]).
Allowable Subject Matter
Claims 4, 7, and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-6, and 8-13 have been considered but are moot in view of the new grounds of rejection.
Claim 1 is currently rejected under 35 U.S.C. 103 as being unpatentable over Mitani et al. (U.S. 2003/0057491 A1; “Mitani”) in view of Smirnov (“Physical Modeling of Electron Transport in Strained Silicon and Silicon-Germanium”, 2003) and Eisenbeiser et al. (U.S. 6,638,838 B1; “Eisenbeiser”).  Claim 1 was amended to specify the single crystal semiconductor layer comprises a Group III-V compound.  Consequently, Applicant has argued in the Remarks that none of the previously used references teach the limitation of a Group III-V compound layer on an amorphous substrate (Remarks, pp 11-13).
Applicant has specifically argued (in response to the previous claim 9 rejection using the same references) that while Eisenbeiser teaches forming a Group III-V 
While Eisenbeiser, taken individually, does not disclose a Group III-V compound semiconductor layer is on an amorphous substrate, the combination of references as presented in the 35 U.S.C. 103(a) rejection above teaches the limitations of claim 1.  Examiner notes one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Primary reference Mitani discloses a single crystal semiconductor layer (3b, Fig. 1(a)) on an amorphous substrate (3a, Fig. 1(a)) ([0065]-[0066]).  Mitani discloses the single crystal semiconductor layer may comprise silicon ([0065]; “typically made of silicon”) and not specifically a Group III-V compound.  However, Eisenbeiser discloses a single crystal semiconductor layer may comprise a Group III-V compound (“GaAs”; claim 1), which can advantageously improve device performance due to the increased electron mobility and wider band gap of such a material as compared to silicon.   Therefore, the combination of Mitani in view of Eisenbeiser teaches the limitation of a Group III-V compound on an amorphous substrate, as required by claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436. The examiner can normally be reached M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REEMA PATEL/Primary Examiner, Art Unit 2812                                                                                                                                                                                             3/29/2022